ACCEPTED
                                                                                          01-15-00807-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     9/24/2015 9:18:51 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                        NO. 01-15-00806-CR, 01-15-00807-CR
                            IN THE COURT OF APPEALS
                                                                        FILED IN
                         FOR THE FIRST DISTRICT OF TEXAS         1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                                 9/24/2015 9:18:51 PM
                               JOHN MICHAEL ENARD                CHRISTOPHER A. PRINE
                                 Appellant /Applicant                    Clerk


                                           v.
                                THE STATE OF TEXAS
                                        Appellee

    MOTION REQUESTING THE CONSOLIDATION OF CAUSE NOS. 01-15-00806-CR
    AND 01-15-00807-CR WITH THE PREVIOUSLY-FILED APPEAL OF APPELLANT’S
             WRIT OF HABEAS CORPUS IN CAUSE NO. 14-15-00766-CR


        Appellant John Enard requests that this Court consolidate this appeal with the

appeal of Appellant’s pretrial writ in Cause No. Cause No. 14-15-00766-CR. In

support of this motion, Appellant would show as follows.

                  GROUNDS SUPPORTING REQUEST FOR BRIEFING

     1. In Cause 1453912, Appellant filed a voluminous application for writ of habeas

        corpus challenging the validity of his indictment in Cause Number 1439251

        and the constitutionality of multiple sections of Chapter 841 of the Texas

        Health & Safety Code (2011 version) as well as the agency rules criminally

        enforced under Sections 841.082(a)(4) and 841.085.1 Appellant’s application


1
 While Appellant’s case was pending, significant changes were made to Chapter 841.
Act of May 21, 2015, 84th Leg., R.S., ch. 845, § 19, 2015 Tex. Gen. Laws 2700 et seq.
This writ of habeas corpus challenges the only the former law, which applied to
Appellant’s case.
   for writ of habeas corpus was denied on the merits on August 24, 2015, and

   Appellant timely filed notice of appeal the same day.

2. On September 3, 2015, Appellant pled guilty in a unitary proceeding to Failure

   to Comply with Civil Commitment Conditions and with Failure to Register as a

   Sex Offender Cause Numbers 1375416 and 1439251, and was sentenced to two

   years in each case. During the proceeding, Appellant re-urged the objections

   raised in the writ of habeas corpus. Appellant was granted leave to appeal the

   new issue raised in the unitary proceeding (equal protection) as well as the

   issues raised in the writ of habeas corpus. Appellant timely filed notice of

   appeal on September 8, 2015.

3. The issues raised at the unitary proceeding add a single claim (equal protection),

   but otherwise are identical to the issues raised in the writ of habeas corpus.

   Consolidating the appeal in these cases with the appeal in Cause No. 14-15-

   00766-CR would avoid the unnecessary duplication of efforts and would

   promote judicial economy.

                                    PRAYER

WHEREFORE, Appellant prays that this Court order briefing in this case and

consolidate these cases with the appeal in Cause No. 14-15-00766-CR.

                                            Respectfully submitted,

                                            ALEXANDER BUNIN
                                            Chief Public Defender
                                            Harris County Texas
                                            /s/ Nicolas Hughes
                                            NICOLAS HUGHES
                                            Assistant Public Defender
                                            Harris County Texas
                                            1201 Franklin Street, 13th Floor
                                            Houston Texas 77002
                                            (713) 368-0016
                                            (713) 386-9278 fax
                                            TBA No. 24059981
                                            nicolas.hughes@pdo.hctx.net

                               CERTIFICATE OF SERVICE

I certify that a copy of this Motion Requesting the Consolidation of Cause Nos. 01-

15-00806-CR and 01-15-00807-CR with the Previously-Filed Appeal of Appellant’s

Writ of Habeas Corpus in Cause No. 14-15-00766-CR (Enard) has been served upon

the Harris County District Attorney's Office − Appellate Section, on September 24,

2015, by electronic service.



                                                   /s/ Nicolas Hughes
                                                   NICOLAS HUGHES
                                                   Assistant Public Defender